Citation Nr: 0930372	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-24 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  The propriety of the reduction in evaluation of the 
service-connected bilateral hearing loss from 10 percent to 0 
percent, effective February 1, 2008.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to April 1974 
and from January to September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA).  That decision reduced the Veteran's 
bilateral hearing loss disability rating from 10 percent to 0 
percent effective February 1, 2008.  The Veteran appealed 
this decision, and the Board notes that both the propriety of 
the noted reduction and the current rating are at issue on 
appeal.

In January 2008, the Veteran offered testimony at a personal 
hearing before a hearing officer at the RO.  A transcript is 
in the file.

The appeal as to the increased evaluation issue is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.



FINDINGS OF FACT

1.  In a November 2007 rating decision, the RO reduced the 
rating for service-connected bilateral hearing loss from 10 
percent to 0 percent, effective February 1, 2008; the 10 
percent rating had been in effect since May 29, 2003, less 
than five years.

2.  The evidence, at the time of the rating reduction, 
demonstrated that the Veteran's hearing loss disability had 
improved.


CONCLUSION OF LAW

The reduction of the rating for bilateral hearing loss from 
10 percent to 0 percent was proper.  38 U.S.C.A. §§ 1155, 
5112 (West 2002 & Supp. 2009); 38 C.F.R. § 3.105(e), 3.343(c) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in January and May of 
2008.  The veteran was also notified that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
second letter, from May 2008, further provided the Veteran 
with the applicable diagnostic criteria, as well as 
information about the significance of evidence including 
specific medical testing, other medical evidence, and lay 
opinions from others who had witnessed how his disability 
affected him.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  These letters were furnished after the appealed 
rating decision was issued, but the claim was readjudicated 
in a July 2008 Statement of the Case.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The Veteran's relevant 
medical records have been obtained, and he has been afforded 
a VA examination.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2008); see also Brown v. 
Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose 
a clear requirement that VA rating reductions be based upon 
review of the entire history of the Veteran's disability.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Such review requires VA to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344(a)(b).  That section provides that rating agencies will 
handle cases affected by a change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
The provisions of 38 C.F.R. § 3.344(c), however, specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that for ratings in effect for less than five 
years, reduction is warranted if the evidence shows 
improvement.

Where a rating reduction was made without observance of law, 
the reduction must be vacated and the prior rating restored.  
Schafrath, 1 Vet. App. at 595.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing. 

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the puretone thresholds are 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Service connection was initially granted for bilateral 
hearing loss, evaluated as noncompensable in a September 1974 
rating decision.  

At a July 2003 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ
500
1000
2000
3000
4000
RIGHT
25
20
70
80
75
LEFT
25
25
40
80
90

Average pure tone thresholds, in decibels (dB), were 61 dB 
for the right ear and 59 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 74 for the 
right ear and 90 percent for the left ear.  

In an August 2003 rating decision the RO increased the 
noncompensable rating for bilateral hearing loss to 10 
percent, effective from May 29, 2003.

At an April 2006 VA audiological examination pure tone 
thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
60
80
80
LEFT
15
15
30
75
90

Average pure tone thresholds, in decibels (dB), were 59 dB 
for the right ear and 53 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 78 for the 
right ear and 90 percent for the left ear.

At an August 2007 VA audiological examination pure tone 
thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
15
65
75
85
LEFT
20
20
40
75
90

Average pure tone thresholds, in decibels (dB), were 60 dB 
for the right ear and 56 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 90 for the 
right ear and 92 percent for the left ear.   

In an August 2007 rating decision the RO proposed to decrease 
the 10 percent rating for bilateral hearing loss to 0 
percent.  This proposal was based on evidence of a sustained 
improvement in the Veteran's hearing as shown in VA 
audiological examinations in April 2006 and August 2007.

By rating action in November 2007 the RO decreased the 10 
percent rating for bilateral hearing loss to 0 percent.  This 
reduction was effectuated as of February 1, 2008.

The ten percent evaluation for bilateral hearing loss was 
effective from May 29, 2003.  As the rating reduction to zero 
percent was effective February 1, 2008, the rating was in 
effect for less than five years.  Accordingly, the detailed 
requirements for a rating reduction contained in 38 C.F.R. § 
3.344(a), (b) are inapplicable.  The reduction is appropriate 
if examination disclosed improvement.  38 C.F.R. § 3.344(c).

The July 2003 VA audiological examination, which served as 
the basis for the grant 
of 10 percent, showed that the Veteran had level V hearing in 
the right ear and III in the left ear.  Such hearing loss 
warrants a 10 percent rating under 38 C.F.R. § 4.85, Table 
VII.

The Veteran's April 2006 and August 2007 audiology 
examinations, however, revealed Level IV and III in the right 
ear and Level II and I in the left ear respectively, both 
equating to a noncompensable rating.  38 C.F.R. § 4.85(c).  
The aforementioned VA examinations all show that the 
Veteran's hearing had a sustained improvement, and did not 
meet or approximate the criteria for a compensable rating.  

The RO complied with the provisions of 38 C.F.R. § 3.105(e), 
by providing notice of the proposed reduction in an August 
2007 rating decision, and effectuating the reduction in an 
November 2007 rating decision, effective February 1, 2008.  

Accordingly, the reduction was proper, and the Veteran's 
appeal must be denied as to this claim.  Given the additional 
evidence of record described below, however, the separate 
issue of whether a compensable evaluation for bilateral 
hearing loss is warranted is subject to remand and will not 
be addressed in this decision. 


ORDER

The reduction of the rating for bilateral hearing loss from 
10 to 0 percent was proper, and the appeal as to this issue 
is denied.


REMAND

During the appeals period, the Veteran provided additional 
evidence in support of his claim, including statements from 
friends and relatives and private audiometric evaluations.  
In particular, subsequent to a January 2008 VA examination, 
the Veteran submitted a May 2008 audiometric evaluation from 
Diversified Hearing Services.  This evaluation suggests a 
worsening of his bilateral hearing disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  The Veteran should be 
afforded a VA compensation examination to evaluate the 
current status of his service-connected bilateral hearing 
loss.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded a VA 
audiology examination to determine the 
current nature, extent, and severity of 
his hearing loss.  The claims folder and 
a copy of this remand action must be made 
available to the examiner for review in 
connection with the examination.  In 
addition to providing audiometric 
findings (pure tone threshold and 
Maryland CNC testing), the examiner must 
provide a full description of the effects 
of the Veteran's hearing loss on his 
ability to work and his quality of life.  
The examiner must furnish details 
regarding the effects of the disorder on 
the claimant's ordinary activity, and the 
limitations of activity caused by the 
disorder; and fully describe the 
functional effects caused by the hearing 
loss.  The examiner must provide a 
rationale for any opinions given, to 
include a review of the May 2008 
audiometric evaluation from Diversified 
Hearing Services.

2.  Following any other indicated 
development, the RO should readjudicate 
the claim for a compensable evaluation 
for bilateral hearing loss.  If the claim 
is not granted in full, the Veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


